UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-7112



RICKY DEWAYNE ROGERS,

                                           Petitioner - Appellant,

          versus


RONALD J. ANGELONE, Director of the Virginia
Department of Corrections,

                                            Respondent - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk. William T. Prince, Magistrate Judge.
(CA-00-5-2)


Submitted:   February 22, 2001         Decided:     February 28, 2001


Before WIDENER and WILLIAMS, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Ricky Dewayne Rogers, Appellant Pro Se. Richard Bain Smith, Assis-
tant Attorney General, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Ricky Dewayne Rogers seeks to appeal the magistrate judge’s

order* denying relief on his petition filed under 28 U.S.C.A. §

2254 (West 1994 & Supp. 2000).   We have reviewed the record and the

magistrate judge’s opinion and find no reversible error.    Accord-

ingly, we deny a certificate of appealability and dismiss the ap-

peal on the reasoning of the magistrate judge. Rogers v. Angelone,

No. CA-00-5-2 (E.D. Va. July 24, 2000).      We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                           DISMISSED




     *
       This case was decided by a magistrate judge exercising
jurisdiction upon consent of the parties. 28 U.S.C.A. § 636(c)(l)
(West 1993 & Supp. 2000).


                                  2